per curiam:
El pasado 1ro de mayo de 1992 emitimos una resolución concediéndole al abogado notario Emilio Silva Julbe un término de veinte (20) días para contestar los requerimientos del Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, y del Inspector de Protocolos, y corregir las graves deficiencias encontra-das en su obra notarial. Simultáneamente, le concedimos *971un término para mostrar causa por la cual no debía ser suspendido provisionalmente como notario por su incum-plimiento de los requerimientos aludidos.
El 24 de julio de 1992, mediante resolución, ordenamos la suspensión inmediata del licenciado Silva Julbe del ejer-cicio de la notaría por el incumplimiento con nuestra Reso-lución de 1ro de mayo de 1992 y por no haber corregido las deficiencias encontradas en su obra notarial. También le dimos un término de veinte (20) días para que mostrara causa por la cual no debería ser suspendido del ejercicio de la abogacía.
El 28 de agosto de 1992, el licenciado Silva Julbe com-pareció ante nos aceptando “sin ninguna clase de excusa el incumplimiento” de sus deberes como notario; aduciendo problemas de salud por no haber cumplido con los requeri-mientos de este Tribunal y del Director de la Oficina de Inspección de Notarías, y solicitando que se le concediese noventa (90) días para corregir las aludidas deficiencias en su obra notarial. Escrito sobre solicitud de prórroga, pág. 1. El 18 de septiembre de 1992, mediante resolución, con-cedimos la prórroga solicitada.
El 11 de diciembre de 1992, sin haber cumplido de modo alguno con los referidos deberes notariales ni con la pro-mesa formulada en su anterior comparecencia, el Ledo. Emilio Silva Julbe volvió ante nos solicitando que se le concediese “una última prórroga adicional de [tjreinta (30) días” para cumplir con nuestras Resoluciones anteriores. El 30 de diciembre de 1992, mediante resolución, le conce-dimos el término solicitado, apercibiéndole, sin embargo, que de no cumplir con lo ordenado en nuestra Resolución de 18 de septiembre de 1992 dentro de la prórroga conce-dida, se le impondrían automáticamente las sanciones que fueran procedentes.
Ala fecha de hoy han pasado mucho más de sesenta (60) días desde la última prórroga y no hemos tenido noticia alguna del licenciado Silva Julbe. No ha cumplido con lo ordenado en nuestras resoluciones. Evidentemente no in-*972teresa continuar ejerciendo la profesión de abogado en esta jurisdicción. Procede que decretemos su suspensión de la abogacía hasta que este Tribunal disponga lo contrario. Véanse: In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Nicot Santana, 130 D.P.R. 210 (1992); In re Santiago Méndez, 129 D.P.R. 696 (1991).

Se dictará sentencia de conformidad.